DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 10, 13, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Biess (US 2015/0046078) in view of Buchner (US 2017/0101097),  and Tanaka (US 2018/0154825)
As to claim 1 Biess discloses an apparatus for a motor vehicle driver assistance system for a vehicle, comprising the apparatus being configured to: 
generate a list of objects, each of the objects being located in a vicinity of the vehicle, each of the objects having been identified using data from at least one object sensor on the vehicle(Paragraph 24 “Each static or dynamic object detected by the ego-vehicle 38 using the sensors 12 and/or the communications system 14 within a predetermined range will be assigned a virtual dynamic safety shield (DSS), where the DSS encodes information about the object as being a potential threat to the ego-vehicle 38”); 
establish a region of interest ("ROI") on the basis of at least one detected lane marking, wherein establishing the ROI includes: 
generating an ROI ego lane, the vehicle being located in the ROI ego lane; generating an ROI left lane on a left side of the ROI ego lane (Figure 2-3, Paragraph 29 “FIG. 3 is an illustration of such an internal grid model 60. In the model 60, the lanes 32, 34 and 36 are represented by a row 62 of cells 64. The ego-vehicle 38 is represented by box 66 and the action grid 40 is represented by boundary 68 covering seven of the cells 64 along the direction of travel of the vehicle 38 and three of the cells 64 in the transverse direction across the lanes 32, 34 and 36, where the box 66 is at the center of the boundary 68. Areas 70 and 72 in the model 60 represent being off of the roadway, and are shaded dark to represent a high threat level of the vehicle 38 going off the road. The position of the vehicles 46, 48 and 50 at a certain point in time are illustrated by boxes 74, 76 and 78, respectively, and are also shaded dark indicating the threat level of the ego-vehicle 38 being in the same cell 64 as one of the vehicles 46, 48 and 50”); and 
generating an ROI right lane on a right side of the ROI ego lane (Figure 2 “46”, Paragraph 29 “FIG. 3 is an illustration of such an internal grid model 60. In the model 60, the lanes 32, 34 and 36 are represented by a row 62 of cells 64. The ego-vehicle 38 is represented by box 66 and the action grid 40 is represented by boundary 68 covering seven of the cells 64 along the direction of travel of the vehicle 38 and three of the cells 64 in the transverse direction across the lanes 32, 34 and 36, where the box 66 is at the center of the boundary 68. ….The position of the vehicles 46, 48 and 50 at a certain point in time are illustrated by boxes 74, 76 and 78, respectively, and are also shaded dark indicating the threat level of the ego-vehicle 38 being in the same cell 64 as one of the vehicles 46, 48 and 50”)
assign at least one of the objects to one of the ROI ego lane, the ROI left lane, and the ROI right lane (Paragraph 24 “In this illustration, a vehicle 46 is traveling in the lane 32 ahead of the ego-vehicle 38, a vehicle 48 is traveling in the center lane 34 in front of the ego-vehicle 38, and a vehicle 50 is traveling in the lane 36 behind the ego-vehicle 38. Each of the vehicles 46, 48 and 50 is detected by the ego-vehicle 38 and is assigned a DSS 52”).
generate a Very Important Object ("VIO") candidate list including least one VIO chosen from the assigned objects (Paragraph 22 “FIG. 2 is an illustration of a roadway 30 including three travel lanes 32, 34 and 36. An ego-vehicle 38 is traveling within the center lane 34 and is the vehicle being discussed herein that is equipped with the modules and algorithms necessary to receive data concerning other objects in the vicinity of the vehicle 38, such as other vehicles, pedestrians, bicycles, objects, etc., both moving objects and stationary objects, that may pose a potential collision threat with the vehicle 38. As the ego-vehicle 38 moves and the other objects around the vehicle 38 move, there is a continuously and dynamically changing interaction between those objects”).
Biess does not explicitly disclose search for lane markings on a road on which the vehicle travels using data from at least one lane marking sensor on the vehicle.
Buchner teaches search for lane markings on a road on which the vehicle travels using data from at least one lane marking sensor on the vehicle (Paragraph 19 “In a first embodiment of the method for producing a surround model, sensor data of at least one sensor system are received. Based on the sensor data, objects, free-space boundaries and roadway limitations are determined. And, the lane is determined based on the determined objects, free-space boundaries and roadway limitations.”)
It would have been obvious to one of ordinary skill to modify Biess to include the teachings of detecting lane markings using a sensor for the purpose of detecting lanes on the roadway in order to determine surroundings around the vehicle.
Biess does not explicitly disclose that the Very Important Object (“VIO”) candidate list as a subset of the list of the objects, the VIO candidate list including at least one object chosen from the assigned objects.
Tanaka teaches:
generating at least one ROI adjacent lane on a side of the ROI ego lane(Paragraph 54 “Next, in a case where the traffic lane that has been selected is an adjacent traffic lane to the vehicle (the left traffic lane or the right traffic lane), it is determined whether the vehicle can move to the adjacent traffic lane, at S03. The determination of whether the vehicle can move to the adjacent traffic lane, will be described with exemplary adjacent traffic lane movability determination of FIG. 8. For the movability of the vehicle F20 of FIG. 8(a) to the right traffic lane, it is determined whether a different vehicle F21 belongs to a movability region F25 even in a small degree, and non-movability is determined in a case where belonging to the movability region F25 even in the small degree.”, Figure 8a) 
assign at least tone of the objects to the one of the ROI ego lane, or the at least one ROI adjacent lane(Paragraph 54 “Next, in a case where the traffic lane that has been selected is an adjacent traffic lane to the vehicle (the left traffic lane or the right traffic lane), it is determined whether the vehicle can move to the adjacent traffic lane, at S03. The determination of whether the vehicle can move to the adjacent traffic lane, will be described with exemplary adjacent traffic lane movability determination of FIG. 8. For the movability of the vehicle F20 of FIG. 8(a) to the right traffic lane, it is determined whether a different vehicle F21 belongs to a movability region F25 even in a small degree, and non-movability is determined in a case where belonging to the movability region F25 even in the small degree.”, Figure 8a)
select a closest object to the vehicle from the assigned objects (Paragraph 56 “Next, it is determined whether the difference between the distance acquired at S07 and the distance to the different object/obstruction nearest to the vehicle, present in the adjacent traffic lane, is a certain value or less, at S08. In a case where the difference is larger than the certain value, the distance to the different object/obstruction present in the adjacent traffic lane to the traffic lane selected at S06, is included in the travelable region”); and
generate a Very Important Object (“VIO”) candidate list as a subset of the list of the objects, the VIO candidate list including at least one object chosen from the assigned objects (Paragraph 63 “The periphery information determination unit 32 not for the travelable region adjacent periphery information, outputs, as the information-to-be-filtered list, different objects/obstructions F42 detected by the external environment recognition sensor, to the filter parameter integration unit 33, except the different objects/obstructions F41 included in the travelable region adjacency information list, illustrated in FIG. 10. Similarly, in FIG. 12, as the information-to-be-filtered list, different objects/obstructions F62 detected by the external environment recognition sensor, are output to the filter parameter integration unit 33, except the different objects/obstructions F61 included in the travelable region adjacency information list. The information-to-be-filtered list that has been selected here, indicates the objects/obstructions that do not immediately move to the travelable region of the vehicle, having low priority, differently from the objects/obstructions having high priority, adjacent to the travelable region.”).
wherein the VIO candidate list contains the closest object to the vehicle in each of a plurality of regions(Paragraph 63 “The information-to-be-filtered list that has been selected here, indicates the objects/obstructions that do not immediately move to the travelable region of the vehicle, having low priority, differently from the objects/obstructions having high priority, adjacent to the travelable region.””).
It would have been obvious to one of ordinary skill to modify Biess to include the teachings of a VIO object list of objects purpose of determining which objects that are around the object are critical to avoid collisions between the vehicle and the object.
As to claim 5 Biess discloses an apparatus further comprising, wherein the VIO candidate list contains at least one VIO identified as a lane-changing object (Paragraph 26 “For example, if it is apparent that a vehicle driving in an adjacent lane from the ego-vehicle 38 is intending to make a lane change, the system may change the size of the DSS 52 assigned to that vehicle to reflect this intent”). 
As to claim 6 Biess discloses an apparatus further comprising, wherein each of one of the ROI ego lane, or the at least one ROI adjacent lane (Figure 2, 3, Paragraph 24 “In this illustration, a vehicle 46 is traveling in the lane 32 ahead of the ego-vehicle 38, a vehicle 48 is traveling in the center lane 34 in front of the ego-vehicle 38, and a vehicle 50 is traveling in the lane 36 behind the ego-vehicle 38. Each of the vehicles 46, 48 and 50 is detected by the ego-vehicle 38 and is assigned a DSS 52”). 
As to claim 7 Biess discloses an apparatus further comprising an apparatus further comprising the apparatus further configured to send the VIO candidate list to at least one advanced driving assistance apparatus (Paragraph 20 “The processed information from the module 16 is provided to a situation assessment module 18 that uses the data to identify potential collision threats that may be around the vehicle 10 as it travels for collision avoidance and active safety purposes. It is noted that although collision avoidance is one of the abilities of the system discussed herein, other applications can also be provided such as vehicle path planning”). 
As to claim 8 Buchner teaches discloses an apparatus further comprising wherein in the event that exactly one of the lane markings is identified, the location of the ROI ego lane is based on the exactly one of the lane markings(Paragraph 59 “In addition, within the scope of the surround model, the roadway markings, which are detected on the left side and the right side of the vehicle by different sensor systems, can be evaluated and, in a part 112, a cohesive description of the traffic lane course can be derived”). 
As to claim 10 Buchner teaches an apparatus further comprising, wherein in the event that the lane marking is detected, the location of the at least one Roi adjacent lane is based on the position of the lane marking(Paragraph 59 “In addition, within the scope of the surround model, the roadway markings, which are detected on the left side and the right side of the vehicle by different sensor systems, can be evaluated and, in a part 112, a cohesive description of the traffic lane course can be derived”).
As to claim 13 Biess discloses an apparatus further comprising, wherein each of the objects include a position of the object relative to the vehicle(Paragraph 25 “The predetermined measure will likely be the relative velocity between the particular object and the ego-vehicle 38, although other measures, such as acceleration between the detected object and the ego-vehicle 38, distance between the detected object and the ego-vehicle 38, non-relative measures such as weather and road conditions, etc., may also be employed.”). 
As to claim 19 the claim is interpreted and rejected as in claim 16.
As to claim 20 the claim is interpreted and rejected as in claim 17.
As to claim 21 the claim is interpreted and rejected as in claim 17.
As to claim 23 Tanaka teaches an apparatus wherein generating the at least one ROI adjacent lane comprises:
Generating a  ROI left lane on a left side of the ROI ego lane(Figure 11); and
Generating a ROI right lane on a right side of the ROI ego lane(Figure 11)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Biess (US 2015/0046078) in view of Buchner (US 2017/0101097),  and Tanaka (US 2018/0154825) as applied to claim 1 above, and in further view of Schiffmann (US 2010/0076684)
As to claim 9 Schiffmann teaches an apparatus further comprising, wherein each of the at least one ROI adjacent lane is a replication of the ROI ego lane with a respective lateral offset from the ROI ego lane (Paragraph 12 “The reference numeral 14 generally designates a curved roadway divided into three lanes 14a, 14b, 14c by a model of their respective lane centers 38a, 38b, 38c. In the illustration, the host vehicle 10 is traveling with a lateral offset from the host's ego lane center 38b, and another vehicle 24 preceding the host vehicle 10 is traveling in the lane 14c to the right of the host's ego lane 14b”). It would have been obvious to one of ordinary skill to determine the lane markings of the left and right lanes for the purpose of determining which lanes the vehicles are traveling in in order to improve safety.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Biess (US 2015/0046078) in view of Buchner (US 2017/0101097),  and Tanaka (US 2018/0154825) as applied to claim 1 above, and in further view of Kuehnle (US 2014/0177914)
As to claim 11 Kuehnle teaches an apparatus further comprising, wherein the apparatus is further configured to establish the ROI on the basis of a vehicle parameter in the event that no lane markings are identified (Paragraph 40 “The system may further detect road edges when lane markings are not present, using road edge information instead of lane markings, to aid guiding the vehicle down the road.”). It would have been obvious to one of ordinary skill to modify Biess to include the teachings of establishing region of interest when no lane markings are identified for the purpose of guiding the vehicle safely along the path.
As to claim 12 Kuehnle teaches an apparatus further comprising, wherein the vehicle parameter includes at least one of a vehicle velocity, a steering angle, and a yaw rate (Paragraph 43 “The lane departure detector 9 preferably receives vehicle speed, lane marking position, curvature information, and yaw angle information, on a regular basis, to determine position of the vehicle 1 in relation to markings 8R, 8L. The markings 8R, 8L may include lane markings, road boundaries, etc.”). 

Claims 14-18  are rejected under 35 U.S.C. 103 as being unpatentable over Biess (US 2015/0046078) in view of Buchner (US 2017/0101097),  Masui (US 2018/0001894), and Tanaka (US 2018/0154825), 
As to claim 14 Biess discloses a method for a motor vehicle driver assistance system, the method comprising the steps of:
generating a list of objects, each of the objects being located in a vicinity of the vehicle, each of the objects having been identified using data from at least one object sensor on the vehicle(Paragraph 24 “Each static or dynamic object detected by the ego-vehicle 38 using the sensors 12 and/or the communications system 14 within a predetermined range will be assigned a virtual dynamic safety shield (DSS), where the DSS encodes information about the object as being a potential threat to the ego-vehicle 38”); 
establishing a region of interest ("ROI") on the basis of at least one detected lane marking, wherein establishing the ROI includes: 
generating an ROI ego lane, the vehicle being located in the ROI ego lane;(Figure 2-3, Paragraph 29 “FIG. 3 is an illustration of such an internal grid model 60. In the model 60, the lanes 32, 34 and 36 are represented by a row 62 of cells 64. The ego-vehicle 38 is represented by box 66 and the action grid 40 is represented by boundary 68 covering seven of the cells 64 along the direction of travel of the vehicle 38 and three of the cells 64 in the transverse direction across the lanes 32, 34 and 36, where the box 66 is at the center of the boundary 68. Areas 70 and 72 in the model 60 represent being off of the roadway, and are shaded dark to represent a high threat level of the vehicle 38 going off the road. The position of the vehicles 46, 48 and 50 at a certain point in time are illustrated by boxes 74, 76 and 78, respectively, and are also shaded dark indicating the threat level of the ego-vehicle 38 being in the same cell 64 as one of the vehicles 46, 48 and 50”); and 
generating at least one ROI adjacent lane on a side of the ROI ego lane (Figure 2 “46”, Paragraph 29 “FIG. 3 is an illustration of such an internal grid model 60. In the model 60, the lanes 32, 34 and 36 are represented by a row 62 of cells 64. The ego-vehicle 38 is represented by box 66 and the action grid 40 is represented by boundary 68 covering seven of the cells 64 along the direction of travel of the vehicle 38 and three of the cells 64 in the transverse direction across the lanes 32, 34 and 36, where the box 66 is at the center of the boundary 68. ….The position of the vehicles 46, 48 and 50 at a certain point in time are illustrated by boxes 74, 76 and 78, respectively, and are also shaded dark indicating the threat level of the ego-vehicle 38 being in the same cell 64 as one of the vehicles 46, 48 and 50”)
assign at least one of the objects to one of the ROI ego lane or the at least one ROI adjacent lane (Paragraph 24 “In this illustration, a vehicle 46 is traveling in the lane 32 ahead of the ego-vehicle 38, a vehicle 48 is traveling in the center lane 34 in front of the ego-vehicle 38, and a vehicle 50 is traveling in the lane 36 behind the ego-vehicle 38. Each of the vehicles 46, 48 and 50 is detected by the ego-vehicle 38 and is assigned a DSS 52”).
Biess does not explicitly disclose searching for lane markings on a road on which the vehicle travels using data from at least one lane marking sensor on the vehicle.
Buchner teaches search for lane markings on a road on which the vehicle travels using data from at least one lane marking sensor on the vehicle (Paragraph 19 “In a first embodiment of the method for producing a surround model, sensor data of at least one sensor system are received. Based on the sensor data, objects, free-space boundaries and roadway limitations are determined. And, the lane is determined based on the determined objects, free-space boundaries and roadway limitations.”)
It would have been obvious to one of ordinary skill to modify Biess to include the teachings of detecting lane markings using a sensor for the purpose of detecting lanes on the roadway in order to determine surroundings around the vehicle.
Biess does not explicitly disclose detecting a lane-changing object as an object having crossed a road marking between two of the ROI left lane, the ROI ego lane, and the ROI right lane for a length of time exceeding a predetermined lane-change threshold.
Masui teaches detecting a lane-changing object as an object having crossed a road marking between two of the ROI left lane, the ROI ego lane, and the ROI right lane for a length of time exceeding a predetermined lane-change threshold(Paragraph 32 “In this way, as illustrated in FIG. 2 (A), the cutting-in/deviation determination unit 12 determines that the forward vehicle 51 is a cutting-in vehicle to the own lane 63 when an amount of time series change of the white line cross over amount VL is a positive value (an amount of change .DELTA.VL per unit time is a positive value) and the white line cross over amount VL is larger than a first threshold value TH1.”)
It would have been obvious to one of ordinary skill to modify Biess to include the teachings of detecting a lane-changing object for the purpose of improving safety by detecting the surroundings of the vehicle.
Biess does not explicitly disclose that the Very Important Object (“VIO”) candidate list as a subset of the list of the objects, the VIO candidate list including at least one object chosen from the assigned objects.
Tanaka teaches:
generating at least one ROI adjacent lane on a side of the ROI ego lane(Paragraph 54 “Next, in a case where the traffic lane that has been selected is an adjacent traffic lane to the vehicle (the left traffic lane or the right traffic lane), it is determined whether the vehicle can move to the adjacent traffic lane, at S03. The determination of whether the vehicle can move to the adjacent traffic lane, will be described with exemplary adjacent traffic lane movability determination of FIG. 8. For the movability of the vehicle F20 of FIG. 8(a) to the right traffic lane, it is determined whether a different vehicle F21 belongs to a movability region F25 even in a small degree, and non-movability is determined in a case where belonging to the movability region F25 even in the small degree.”, Figure 8a) 
assign at least tone of the objects to the one of the ROI ego lane, or the at least one ROI adjacent lane(Paragraph 54 “Next, in a case where the traffic lane that has been selected is an adjacent traffic lane to the vehicle (the left traffic lane or the right traffic lane), it is determined whether the vehicle can move to the adjacent traffic lane, at S03. The determination of whether the vehicle can move to the adjacent traffic lane, will be described with exemplary adjacent traffic lane movability determination of FIG. 8. For the movability of the vehicle F20 of FIG. 8(a) to the right traffic lane, it is determined whether a different vehicle F21 belongs to a movability region F25 even in a small degree, and non-movability is determined in a case where belonging to the movability region F25 even in the small degree.”, Figure 8a)
select a closest object to the vehicle from the assigned objects (Paragraph 56 “Next, it is determined whether the difference between the distance acquired at S07 and the distance to the different object/obstruction nearest to the vehicle, present in the adjacent traffic lane, is a certain value or less, at S08. In a case where the difference is larger than the certain value, the distance to the different object/obstruction present in the adjacent traffic lane to the traffic lane selected at S06, is included in the travelable region”); and
generate a Very Important Object (“VIO”) candidate list as a subset of the list of the objects, the VIO candidate list including at least one object chosen from the assigned objects (Paragraph 63 “The periphery information determination unit 32 not for the travelable region adjacent periphery information, outputs, as the information-to-be-filtered list, different objects/obstructions F42 detected by the external environment recognition sensor, to the filter parameter integration unit 33, except the different objects/obstructions F41 included in the travelable region adjacency information list, illustrated in FIG. 10. Similarly, in FIG. 12, as the information-to-be-filtered list, different objects/obstructions F62 detected by the external environment recognition sensor, are output to the filter parameter integration unit 33, except the different objects/obstructions F61 included in the travelable region adjacency information list. The information-to-be-filtered list that has been selected here, indicates the objects/obstructions that do not immediately move to the travelable region of the vehicle, having low priority, differently from the objects/obstructions having high priority, adjacent to the travelable region.”).
wherein the VIO candidate list contains the closest object to the vehicle in each of a plurality of regions(Paragraph 63 “The information-to-be-filtered list that has been selected here, indicates the objects/obstructions that do not immediately move to the travelable region of the vehicle, having low priority, differently from the objects/obstructions having high priority, adjacent to the travelable region.””).
It would have been obvious to one of ordinary skill to modify Biess to include the teachings of a VIO object list of objects purpose of determining which objects that are around the object are critical to avoid collisions between the vehicle and the object.
As to claim 15 Biess discloses a method further comprising:
assigning at least one of the objects to one of the ROI ego lane or the at least one ROI adjacent lane; 
Tanaka  teaches Generating a stationary Very Important Object (“VIO”) list as a subset of the list of the objects, the stationary VIO list including least one object chosen from the assigned objects and which is stationary(Paragraph 63).
As to claim 16 Tanaka teaches a method further comprising:
assigning the at least one object on the VIO candidate list with a candidate type based on a relative location of the at least one object relative to the vehicle (Paragraph 63).
As to claim 17 Tanaka teaches a method wherein:
generating the at least one ROI adjacent lane comprises:
generating an ROI left lane on a  left side of the ROI ego lane (Figure 11); and
generating an ROI right lane on a right side of the ROI ego lane (Figure 11); and
 assigning the at least one object on the VIO candidate list with the candidate type further comprises assigning the candidate type as one of :
front, being a closest object assigned to the ROI ego lane and located in front of the vehicle (Paragraph 56),
Ahead being an object assigned to the ROI ego lane and located in front of a front object,
Behind, being a closest object assigned to the ROI ego lane and located behind of the vehicle, 
Front-left, being a closest object assigned to the ROI left lane and located in front of the vehicle,
Front-right, being a closest object assigned to the ROI right lane and located in front of the vehicle,
Rear-left, being a closes object assigned to the ROI left lane and located behind the vehicle, and
Rear-right, being a closest object assigned to the ROI right lane and located behind the vehicle.
As to claim 18 Biess discloses a method further comprising assigning a vehicle type to the at least one object on the VIO candidate list (Paragraph 23).

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Biess (US 2015/0046078) in view of Buchner (US 2017/0101097),  and Tanaka (US 2018/0154825) as applied to claim 1 above, and in further view of Masui (US 2018/0001894)
As to claim 22 discloses an apparatus further comprising the apparatus being configured to detect a lane-changing object as an object having crossed a road marking between the ROI ego lane, and the  at least one ROI adjacent lane for a length of time exceeding a predetermined lane-change threshold(Paragraph 32).
It would have been obvious to one of ordinary skill to modify Biess to include the teachings of detecting a lane-changing object for the purpose of improving safety by detecting the surroundings of the vehicle.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
12/15/2022